
	
		II
		111th CONGRESS
		1st Session
		S. 2102
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on certain
		  electric motor controllers.
	
	
		1.Certain electric motor controllers
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Electric motor controllers (provided for in subheading
						9032.89.60), certified by the importer to control the electric motors that
						power electric vehicles of subheading 8703.90 in which an on board gasoline
						engine is used to run a generator that recharges the electric drive motor
						battery.81%No changeNo changeOn or before
						12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
